Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 26, 2017

                                      No. 04-16-00724-CV

                          IN THE INTEREST OF R.S.-T., A CHILD,

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 14-2048-CV
                          Honorable W.C. Kirkendall, Judge Presiding


                                         ORDER
       In this accelerated appeal of the October 13, 2016 order terminating the father’s and
mother’s parental rights to their child, the appellants’ briefs were due to be filed with this court
on December 19, 2016. See TEX. R. APP. P. 38.6(a).
        This court granted the mother’s and father’s first motions for extension of time to file the
brief until January 9, 2017, and January 18, 2017, respectively. See id. We cautioned Appellants
that “[f]urther motions for extension of time to file Appellant’s brief are discouraged.” See TEX.
R. JUD. ADMIN. 6.2(a) (directing courts of appeals to dispose of SAPCR suits “[w]ithin 180 days
of the date the notice of appeal is filed”).
        On January 12, 2017, the father moved this court for an extension of time to file his brief
and an order compelling the trial court clerk to file a supplemental clerk’s record. On January
13, 2017, the mother moved this court for the same relief; her motion identified essential
documents that were missing from the clerk’s record and needed in the supplemental clerk’s
record.
        On January 24, 2017, the Guadalupe County District Clerk’s office notified this court that
it intends to file a supplemental clerk’s record by January 27, 2017.
        Given the documents missing from the appellate record, the appellate record is not yet
complete; we withdraw the brief due dates. See TEX. R. APP. P. 38.6(a). Appellants’ briefs will
be due TWENTY DAYS after the supplemental clerk’s record is filed. See id. The State’s brief
will be due TWENTY DAYS after the Appellants’ briefs are filed. See id. R. 38.6(b).
     We caution Appellants and the State that NO EXTENSIONS OF TIME TO FILE
THE PARTIES’ BRIEFS WILL BE GRANTED.
        The child’s “need for permanence is the paramount consideration for the child’s present
and future physical and emotional needs.” See Dupree v. Tex. Dep’t of Protective & Regulatory
Servs., 907 S.W.2d 81, 87 (Tex. App.—Dallas 1995, no writ). This court must render its
decision “with the least possible delay,” and any further delays will hinder this court in its duty.
See TEX. R. APP. P. 35.3(c); In re J.L., 163 S.W.3d 79, 82 (Tex. 2005) (quoting TEX. FAM. CODE
ANN. § 263.405(a) (West 2014)); see also TEX. R. JUD. ADMIN. 6.2(a) (180 day disposition
requirement).
         Appellants’ motions for this court to order the Guadalupe County District Clerk’s office
to file a supplemental clerk’s record are MOOT.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of January, 2017.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court